Citation Nr: 1447159	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-15 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a neurological condition, including multiple sclerosis, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for uveitis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In April 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO located in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

In September 2011, the Board issued a decision denying service connection for COPD, for a neurological condition, to include multiple sclerosis, and for uveitis, and remanding the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  The Veteran appealed the denial of service connection for the three issues denied in the Board's decision to the Court of Appeals for Veteran's Claims (Court).  In June 2012, the Court issued an order remanding these issues for action consistent with the Joint Motion for Partial Remand by the parties.  The issues remanded by the Court, as well as the issue related to service connection for peripheral neuropathy, were before the Board and remanded in February 2013, July 2013 and January 2014.  In July 2014, the RO issued a rating decision awarding service connection for peripheral neuropathy of the lower extremities, so that issue is no longer in appellate status.  The remaining three issues are now again before the Board for adjudication.

As noted in the Board's January 2014 Remand, in an October 2013 brief, the Veteran's representative raised the issues of entitlement to service connection for depression secondary to the service-connected prostate cancer, as well as entitlement to service connection for a back disorder, claimed as diabetic arthropathy, secondary to the service-connected diabetes mellitus.  These issues remain unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  COPD was not present in service or for many years thereafter and has not been shown to be related to active duty or to be proximately due to or aggravated by a service connected disability.

2.  A neurological condition, including multiple sclerosis, was not present in service or for many years thereafter and has not been shown to be related to active duty or to be proximately due to or aggravated by a service connected disability.

3.  Uveitis was not present in service or for many years thereafter and has not been shown to be related to active duty or to be proximately due to or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for a neurological condition, including multiple sclerosis, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for service connection for uveitis, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the duty to notify was satisfied by a May 2007 letter sent to the Veteran prior to the April 2008 rating decision on appeal.  The letter addressed all of the notice elements; therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's identified post-service VA and private medical records, the Veteran's hearing testimony, and his written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  As to the Veteran's service treatment record, the Board acknowledges that after considerable development undertaken by the RO, the Veteran's service treatment records have been determined by the RO to be unavailable, and the Board finds that any further attempts to obtain such records would be futile.  See April 2008 Formal Finding of Unavailability.  The Board is cognizant that, under such circumstances where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule, which the Board notes has been undertaken in this case.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran underwent VA examinations, most recently in 2014, to include an assessment as to whether each of the claimed disabilities was aggravated by a service-connected disability in accordance with the June 2012 Joint Motion for Remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While prior examinations were deemed by the Board to be partially inadequate, the Board remanded the matter several times to ensure a fair evaluation of the Veteran's claims.  Following the additional development, the Board finds that the most recent VA examinations and opinions are adequate, as they are predicated on a reading of the various records in the Veteran's claims file, take into account all of the pertinent evidence of record to include the Veteran's lay statements, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination as to each claim in this case. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from The  American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to these claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In relevant part, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Claims Based Upon Exposure to Herbicides

The Veteran claims he incurred COPD and a neurological condition, to include multiple sclerosis, as a result of service, to include due to herbicide exposure in Vietnam. See June 2007 statement and October 2008 Notice of Disagreement.  He has made no such claim as to uveitis.  The Board acknowledges that presumed herbicide exposure in Vietnam was conceded by the RO and service connection for diabetes mellitus and residuals of prostate cancer was granted based upon this concession.  See September 2010 Rating Decision. 

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases.  See also 38 U.S.C.A. § 1116.  The Board notes, however, that the diseases listed in 38 C.F.R. § 3.309(e) do not include either COPD, or any neurological condition such as multiple sclerosis.  Therefore, even though exposure to herbicide agents has been conceded in this case, there can be no presumptive service connection for COPD or a neurological condition, to include multiple sclerosis, based on herbicide exposure.  The Veteran is not, however, precluded from proving entitlement to service connection for either disability on a direct or secondary basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

COPD

VA and private treatment records reflect that the Veteran has been followed during the pendency of this claim for diagnosed COPD.  VA examination has also confirmed the diagnosis.  There is no doubt that a current disability exists with regard to this claim. The question is whether the Veteran's COPD is related to his active service, or whether it was caused or aggravated by a service-connected disability.

Initially, the Board again acknowledges, as noted above, that the Veteran's service treatment records were found to be unavailable.  In that regard, the Board also notes the Veteran has not asserted that his COPD had its onset in service.

The first evidence of any respiratory disease is in a March 1997 private chest x-ray reflecting an impression of very mild granulomatus disease.  In June 1998, the Veteran reported to the emergency room at a private hospital complaining of shortness of breath.  Chest x-ray was clear and he was assessed as having chest pain, dyspnea and syncope, but no notation of a respiratory illness was made.  Later, in August 1999, a private physician noted that the Veteran had a chronic cough, shortness of breath and a productive cough for about one year.  A January 2001 private treatment note shows that the Veteran had chronic bronchitis at that time and was urged to quit smoking.  In July 2001, he was again reported to have chronic bronchitis.  A November 2001 private follow up note lists the Veteran's past medical history as including COPD "secondary to long standing tobacco use."  In a January 2003 VA treatment note, it is reported that the Veteran was a new patient and that he would maintain a private physician for his emphysema.  A July 2007 report from a private physician notes the Veteran's COPD diagnosis and describes it as significant.  An April 2011 private six-minute walking assessment report notes a diagnosis of COPD.  Also, in April 2011, Dr. R.A.M. submitted a report also confirming the current diagnosis of COPD and noting that the COPD is not being aggravated by the Veteran's diabetes mellitus.  Subsequent private treatment records dated from November 2001 to April 2011 reflect that the Veteran has been followed and treated for diagnosed COPD.

The Board notes, however, that there is no evidence of record linking the Veteran's COPD to service or to a service-connected disability other than his own lay assertions that COPD was caused by in-service herbicide exposure and, in the alternative, by his service-connected diabetes mellitus.  See Hearing Transcript at 4.  The Veteran testified at the Board hearing that he was told by a physician that his COPD is related to in-service herbicide exposure and that it was aggravated by his diabetes mellitus.  Id.  The Board notes that a layman's account of what a physician purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Nonetheless, the Veteran is competent to report his recollection of what a medical professional has said, which raised the need for VA examination and opinion.  Therefore, the Board remanded this matter for VA examination and opinion in February 2013.  

The Veteran underwent VA examination in April 2013.  The examiner confirmed the diagnosis of COPD, but went on to state that it is less likely than not that the Veteran's COPD is causally or etiologically related to any period of active duty as opposed to it being more likely due to some other factors.  As to the cause of the COPD, the examiner suggested it was caused by the Veteran's "longstanding history of chronic smoking."  The examiner, however, failed to address whether any service-connected condition worsened the COPD.  Thus, the Board again remanded the matter in July 2013 for additional development in this regard.

In July 2013, the Veteran's claims file was forwarded to a VA examiner for review and opinion.  Based upon a review of the record, this examiner determined that neither the Veteran's service-connected prostate cancer, nor his diabetes-mellitus caused or worsened beyond the natural course, the Veteran's COPD.  The examiner explained that medical literature does not support a finding that prostate cancer or diabetes cause COPD, and also noted the evidence documents a longstanding smoking history "which is a single risk factor for COPD."  The examiner also explained that the prostate cancer has been treated with radiation and there is no showing in the record, or medical literature to suggest, that prostate cancer or diabetes mellitus can worsen COPD.  The examiner similarly explained that the Veteran's service-connected erectile dysfunction neither caused, nor worsened his COPD, because medical literature does not support a causal connection between the two disabilities, to include on an aggravation basis.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for COPD on either a direct or secondary (aggravation) basis.  There is no evidence to suggest that the COPD initially manifested in service, was caused by any event of service, or was caused or aggravated by any service-connected disability.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Neurological Condition, Including Multiple Sclerosis

Initially, the Board again acknowledges, as noted above, that the Veteran's service treatment records were found to be unavailable.  In that regard, the Board also notes the Veteran has not asserted that any neurological condition had its onset in service.

The first evidence of any neurological condition is a May 2002 private treatment record showing the Veteran was being followed for ongoing symptoms of a possible stroke in January 2002, including a burning sensation on his head and a sense of imbalance.  Subsequent private treatment records reflect that the Veteran was followed for essentially the same neurologic complaints for the years since the initial manifestation of symptoms.  These records reflect varying diagnoses for the Veteran's condition, including possible demyelinating disease (see March 2004 letter from private neurologist), "probable multiple sclerosis" (see June 2005 private physician note), and probable small vessel ischemic disease but demyelinating process cannot be excluded (see October 2007 private MRI).  In October 2005, the Veteran was evaluated by a private neurologist.  The Veteran's history and symptoms led the private neurologist to conclude that he fulfilled the clinical criteria for multiple sclerosis, although its cause was not discussed.

In September 2010, the Veteran underwent VA examination, primarily related to his diabetes mellitus.  He was noted to have multiple sclerosis, to include numbness in his extremities reported to be due to that disability.  This report, however, was also without discussion of the cause of multiple sclerosis. 

At his Travel Board hearing, the Veteran reported that more current treatment was being sought to determine the ongoing existence of multiple sclerosis, or if a misdiagnosis was made in the years prior and some other neurological condition exists.  The Veteran also testified that his neurologist had indicated to him that his service-connected diabetes mellitus was aggravating any neurological condition present.  Again, the Veteran is competent to report what his physician has reported to him, so the Board remanded this matter in February 2013 for VA examination and opinion.  

In April 2013, a VA neurological examiner confirmed the diagnosis of multiple sclerosis.  As to its cause, the examiner stated that it is less likely than not that the Veteran's multiple sclerosis is causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factors.  The examiner, however, made no mention of the Veteran's service-connected disabilities and failed to assess whether the multiple sclerosis was caused or worsened by any of his service-connected disabilities.  A supplemental medical opinion was obtained in July 2013, at which time multiple sclerosis was again diagnosed, and a negative nexus opinion was obtained, ruling out a causal connection between the Veteran's multiple sclerosis and his active service, as well as finding that there was no evidence to show, including within medical literature, that the Veteran's service-connected prostate cancer, diabetes mellitus or erectile dysfunction either caused or aggravates his multiple sclerosis.  However, as noted in the Board's January 2014 Remand, the diagnoses in both April 2013 and July 2013 were based upon 2008 findings in the record.  The Veteran, at the time of his April 2011 Travel Board Hearing, testified that a Dr. Cordova in the VA healthcare system felt that MS was a misdiagnosis, and also that Dr. Cordova felt that the Veteran's diabetes indeed aggravated the neurological disorder that was present.  There is no suggestion that the VA examiner, either in April 2013 or July 2013, read these records.  Thus, the opinion was based on an inaccurate factual premise.   Accordingly, the Board rejected the opinions and remanded the matter in January 2014 for a new opinion.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In March 2014, the Veteran underwent his most recent VA neurological disorders examination.  The VA examiner confirmed that the Veteran does have multiple sclerosis, and noted medication for the condition prescribed through 2012, at which time the Veteran was removed due to cancer treatment.  The examiner also noted that the Veteran does not believe he has the disorder, because he has had no symptoms of the disorder after ceasing medication.  Nonetheless, the examiner summarized the Veteran's history, dating back to 2002, and confirmed the appropriate neurological diagnosis as multiple sclerosis, with no indication of another neurological disability present.  Physical examination revealed some muscle weakness in the upper and lower extremities, which the examiner attributed to the disease.  No other limitations were noted.  Based upon this physical examination and a review of the Veteran's reported history and medically documented history, the examiner found there is no evidence to show that the Veteran's multiple sclerosis initially manifested during his active service.  Again, the Veteran does not contend that the disease initially manifested in service.  The examiner also found that multiple sclerosis was not caused or aggravated by any of the Veteran's service-connected disabilities.  This opinion was based upon no showing in medical literature that prostate cancer, diabetes, or erectile dysfunction, either alone or in aggregate, cause or worsen multiple sclerosis.  Moreover, the examiner noted that the Veteran's multiple sclerosis is asymptomatic, even without medication, which also supports the finding that no service connected disability has worsened the condition beyond the natural course of the disease.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a neurological disorder, including multiple sclerosis, on either a direct or secondary (aggravation) basis.  There is no evidence to suggest that the neurological disorder initially manifested in service, was caused by any event of service, or was caused or aggravated by any service-connected disability.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Uveitis

VA and private treatment records reflect that the Veteran has been followed during the pendency of this claim for uveitis.  The question is whether the uveitis was incurred during active service, is proximately due to a service connected disability, or whether it is aggravated by a service connected disability.

Initially, the Board again acknowledges, as noted above, that the Veteran's service treatment records were found to be unavailable.  In that regard, the Board also notes the Veteran has not asserted that his uveitis had its onset in service.

The first evidence of record of any uveitis is a June 1996 private treatment record reflecting the Veteran's complaint of blurred vision.  He was diagnosed with uveitis bilaterally.  Subsequent private treatment records dated from January 1997 to March 2003 reflect that the Veteran was followed for uveitis, and the condition is listed in ongoing VA treatment records on the Veteran's problem list.  The only clinical treatment record in the claims file discussing the etiology of the Veteran's uveitis reflects that it is idiopathic in nature.  See November 2001 private treatment record.

The Board notes that there is no evidence of record, to include the Veteran's contentions, linking the Veteran's uveitis to his active service.  The Board recognizes that the Veteran has asserted that his uveitis was aggravated by his claimed neurological condition.  See Veteran's June 2007 statement.  In that the Board is denying service connection for a neurological condition, this aspect of the Veteran's claim will not be discussed further, as there is no basis for service connection due to aggravation by a non-service-connected condition.  

In April 2011, the Veteran's private diabetes physician submitted a statement related to the etiology of the Veteran's various disabilities and their association with diabetes.  This physician specifically noted that for a proper assessment of the Veteran's uveitis to take place, he should be seen by an ophthalmologist for an opinion.

At the time of the Veteran's 2011 Travel Board Hearing, he reported that he was told by a physician that his uveitis was aggravated or "affected" by his service-connected diabetes mellitus.  See Hearing Transcript at 24.  Thus, in February 2013, the Board remanded this matter for examination and opinion.

In April 2013, the Veteran underwent VA examination.  The VA eye examiner confirmed the diagnosis of posterior uveitis.  The examiner went on to state that the uveitis was not treated in service and was not "caused from service."  The examiner made no mention of the Veteran's service-connected disabilities and failed to assess whether the uveitis was caused or worsened by any of his service-connected disabilities.  Further, the April 2013 VA examiner was an optometrist, not an ophthalmologist.  Thus, the Board again remanded the matter in July 2013.  

In July 2013, a VA general medical examiner reviewed the Veteran's claims file and rendered an opinion related to his uveitis.  The examiner found that while medical literature supports that diabetes mellitus can cause uveitis, in this case, the Veteran's uveitis was diagnosed in approximately 1998, while diabetes was diagnosed in 2007.  The examiner noted that medical literature establishes that diabetes occurring several years after the onset of uveitis cannot cause the uveitis.  The examiner also found that the Veteran's diabetes mellitus has not worsened the uveitis, as the Veteran's diabetes is controlled and the medical literature does not support a finding that diabetes worsens uveitis.  The examiner also noted that the medical literature does not support a temporal causation between prostate cancer and uveitis, and does not show that prostate cancer can worsen uveitis.  The examiner also noted that the Veteran's uveitis initially manifested nearly ten years prior to the Veteran's prostate cancer, further supporting the finding that prostate cancer did not cause uveitis.  Finally, the examiner noted that the medical evidence does not support the notion that erectile dysfunction either causes or worsens uveitis.  However, because the July 2013 VA examiner was a general medical doctor with no noted specialty, rather than an ophthalmologist, the Board remanded the matter for an opinion by a physician qualified by training to provide a medical opinion regarding the etiology of the Veteran's eye disorders. 

In May 2014, a VA ophthalmologist rendered an opinion related to the Veteran's claim.  The physician reviewed the Veteran's claims folder, to include the 2013 opinions, as well as a March 2014 review by another VA examiner, again not an ophthalmologist.  The May 2014 VA ophthalmologist noted that the Veteran has been treated for chronic bilateral panuveitis and has undergone bilateral topical steroid treatments and subtenon injections of steroids.  The physician noted that no primary etiology is noted in the treatment records, "which is not uncommon."  Further, regarding the issue of whether the existing bilateral panuveitis is caused by diabetes mellitus, prostate cancer, or erectile dysfunction, the physician stated,

I find it unlikely that any of his service connected conditions caused or worsened his panuveitis.  Both [diabetes mellitus] and uveitis can cause vision loss and can cause macular edema but there is no clear evidence of [diabetes mellitus] causing or aggravating panuveitis.  There have been a few low powered studies looking at this question and their conclusions are that diabetic patients can have uveitis which can be severe or have vision loss but this is also true for uveitis patient without diabetes.  

Thus, neither the general medical opinions, nor the ophthalmologist opinion establish a causal connection between the Veteran's uveitis and his service-connected disabilities, to include on the basis that a service-connected condition caused the uveitis, or that a service-connected condition aggravated the uveitis.  There is also no evidence to establish a causal connection between the Veteran's uveitis and his period of active service.  In summary, the Board finds that the preponderance of the evidence is against granting service connection for uveitis, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for COPD, to include as secondary to service-connected disabilities, is denied.

Service connection for a neurological condition, including multiple sclerosis, to include as secondary to service-connected disabilities, is denied.

Service connection for uveitis, to include as secondary to service-connected disabilities, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


